Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a device for delivery of acoustic or mechanical energy comprising a conduit, a displacement signal source, a coupling assembly including a waveguide configured to guide the acoustic or mechanical waves in a longitudinal direction of the waveguide from the displacement signal source; and a control unit for controlling the displacement signal source to select the at least one frequency of the generated acoustic or mechanical waves based on at least one of the location of the coupling location and a coupling angle between the second end of the coupling assembly and the conduit in combination with the other limitations of the independent claims. 
The closest prior art of record is Powles et al. (USPN 5902279) and Marx et al. (US 2015/0283334). Powles teaches a device for delivery of acoustic or mechanical energy to perform an action at a target site of an object (Figures 11 and 20) comprising: a conduit (241); a displacement signal source (116); a coupling assembly (123); and a control unit (117/267) coupled to the displacement signal source (Figures 11 and 20) for controlling the displacement signal source to select the at least one frequency of the generated acoustic or mechanical waves ([Col 8, lines 42-51]). Marx teaches a device for delivery of acoustic or mechanical energy to perform an action at a target site (200; Figure 11), the device comprising a conduit (204 and 106), a displacement signal source (128); a coupling assembly (216); and a control unit ([0049]) coupled to the displacement signal source to generate the mechanical displacement signal and select the at least one frequency of the generated acoustic or mechanical waves ([0048-0053]). However, neither Powles nor Marx disclose that the coupling assembly includes a waveguide as claimed or that the at least one frequency of the generated acoustic or mechanical waves is selected based on the coupling location and a coupling angle between the second end of the coupling assembly and the conduit. A modification of the device or method of Powles and Marx to include a waveguide and that the at least one frequency of the generated waves is selected based on the coupling location and a coupling angle would require altering the way that the devices of Powles and Marx were designed to function and there is not motivation to suggest such modifications. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783